In an action, inter alia, to recover damages for prima facie tort, breach of contract, *637fraud and defamation, plaintiff appeals from a judgment of the Supreme Court, Rockland County (Coppola, J.), entered March 27, 1984, which, upon granting a motion by defendants for summary judgment, dismissed plaintiff’s verified complaint.
Judgment affirmed, with costs.
In this action, where all discovery had been completed, an examination of plaintiff’s affidavits in opposition to the motion for summary judgment indicates that plaintiff has raised no triable issues of fact. The alleged defamatory remark by defendant Audrey Adduce, a member of the Board of Education of the East Ramapo Central School District, was made at a meeting of the Board, and concerned plaintiff’s qualifications and fitness for a supervisory position within the school district. Therefore, a qualified privilege attached to the communication (see, Stukuls v State of New York, 42 NY2d 272, 278-279). While malice destroys a qualified privilege, plaintiff offers only conclusory, hearsay allegations that Adduce sought to install a candidate of her own choosing, without offering any facts to support this allegation. Likewise, she fails to allege any facts sufficient to demonstrate that Adduce’s statement or defendant Robert A. Utter’s refusal to submit plaintiff’s name to the Board for confirmation was motivated solely by a desire to harm her, a necessary element for prima facie tort (see, Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314, 333; Roberts v Pollack, 92 AD2d 440, 447). Her conclusory assertions are insufficient to defeat the motion for summary judgment (see, Freedman v Chemical Constr. Corp., 43 NY2d 260, 264).
Plaintiff’s remaining contentions have been examined and found to be without merit. Lazer, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.